If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS


                                                                  UNPUBLISHED
In re ABDULLAH/SCOTT, Minors.                                     September 29, 2022

                                                                  No. 359783
                                                                  Wayne Circuit Court
                                                                  Family Division
                                                                  LC No. 2020-000162-NA



In re SCOTT, Minors.                                              No. 359784
                                                                  Wayne Circuit Court
                                                                  Family Division
                                                                  LC No. 2020-000162-NA


Before: GLEICHER, C.J., and MARKEY and PATEL, JJ.

PER CURIAM.

        In Docket No. 359783, respondent-mother appeals by right the trial court’s order
terminating her parental rights to her six children: MOA, MIA, MLA, RRS, MMS, and PES. In
Docket No. 359784, respondent-father appeals by right the court’s order terminating his parental
rights to his three children: RRS, MMS, and PES.1 The trial court terminated the parental rights
of both respondents under MCL 712A.19b(3)(b)(i), (b)(ii), (g), (j), and (k)(iii). We affirm.

                                I. FACTUAL BACKGROUND

      Respondent-mother has given birth to six children. Her three oldest children, MOA, MIA,
and MLA, were not fathered by respondent-father.2 The three youngest children, RRS, MMS, and


1
  This Court consolidated the appeals. In re Abdullah/Scott Minors; In re Scott Minors,
unpublished order of the Court of Appeals, entered January 11, 2022 (Docket Nos. 359783 and
359784).
2
  Although the father of MOA, MIA, and MLA was named as a respondent, the trial court declined
to terminate his parental rights, and he is not a party to this appeal.


                                              -1-
PES, were fathered by respondent-father. Between 2014 and 2019, Children’s Protective Services
(CPS) investigated the family several times for complaints of abuse, neglect, improper supervision,
and domestic violence. At least two complaints against respondents were substantiated. During
these earlier years, respondent-mother placed several of the children in the care of others for
extended periods.

         In January 2020, MOA and MIA were living with an aunt who was contemplating taking
them into her care on a more permanent basis. MLA, RRS, and MMS were in respondents’ care,
and respondent-mother was pregnant with PES. Respondents and the three children were living
in a trailer parked on property owned by the paternal grandmother. Although the trailer was
located near the paternal grandmother’s house, which by all accounts was large and appropriate,
the trailer was in a deplorable condition and lacked the most basic necessities, including electricity
and running water.

        In January 2020, a family friend, concerned about MLA’s well-being, called the police
requesting a welfare check. The police arrived at the property and observed the appalling condition
of the trailer and signs of abuse and neglect of the children. A CPS investigation that followed
revealed that at least one of the children, MLA, had been physically abused. On January 25, 2020,
respondents were arrested and criminally charged with child abuse and torture. During an
interview on January 28, 2020, respondent-father denied beating MLA and stated that respondent-
mother had tied MLA up because he had “done something to [RRS] and [MMS].” Respondent-
mother admitted that MLA had been tied up twice. But she did not admit to doing so herself, nor
did she implicate respondent-father.

        On February 5, 2020, petitioner, the Department of Health and Human Services (DHHS),
filed an original petition seeking termination of respondents’ parental rights to the five oldest
children at the initial disposition. After PES’s birth a few months later, DHHS amended the
petition to include the newborn child. Hearings on the amended petition were held in September
and October 2021. At the conclusion of the hearings, the court initially found that the children
came within its jurisdiction on the basis of the conduct of both respondents. It then found that
there existed clear and convincing evidence to terminate respondents’ parental rights under MCL
712A.19b(3)(b)(i), (b)(ii), (g), (j), and (k)(iii). Thereafter, the court held that a preponderance of
the evidence established that termination of respondents’ parental rights was in the children’s best
interests. Respondents now appeal.

                                           II. ANALYSIS

        On appeal, both respondents expressly concede the existence of statutory grounds for
termination under MCL 712A.19b(3)(b)(i), (b)(ii), (g), (j), and (k)(iii). They only challenge the
trial court’s finding that termination of their parental rights was in the children’s best interests.

       Whether termination of parental rights is in a child’s best interests must be proven by a
preponderance of the evidence. In re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013). This
Court reviews for clear error a trial court’s findings regarding a child’s best interests. In re Jones,
286 Mich App 126, 129; 777 NW2d 728 (2009). “If the court finds that there are grounds for
termination of parental rights and that termination of parental rights is in the child’s best interests,
the court shall order termination of parental rights and order that additional efforts for reunification


                                                  -2-
of the child with the parent not be made.” MCL 712A.19b(5). In In re Mota, 334 Mich App 300,
321; 964 NW2d 881 (2020), this Court observed:

                With respect to a child’s best interests, we focus on the child rather than the
       parent. In assessing a child’s best interests, a trial court may consider such factors
       as a child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, and the advantages of a foster home over the
       parent’s home. The trial court may also consider a parent’s history of domestic
       violence, the parent’s compliance with his or her case service plan, the parent’s
       visitation history with the child, the children’s well-being while in care, and the
       possibility of adoption. The trial court may also consider how long the child was in
       foster care or placed with relatives, along with the likelihood that the child could
       be returned to the parents’ home within the foreseeable future, if at all. [Quotation
       marks, citations, and brackets omitted.]

Also, a child’s placement with relatives weighs against termination and thus constitutes “a factor
to be considered in determining whether termination is in the child’s best interests.” In re
Olive/Metts Minors, 297 Mich App 35, 43; 823 NW2d 144 (2012). “The trial court should weigh
all the evidence available to determine [a child’s] best interests.” In re White, 303 Mich App 701,
713; 846 NW2d 61 (2014).

       The trial court did not clearly err by finding that termination of respondents’ parental rights
was in the children’s best interests. First, there was overwhelming evidence that the children
would be at risk of harm in respondents’ care. At the time of termination, the six children were in
the age range of 18 months to 11 years old. The evidence clearly established that respondents
were unable to care for their six children, three of whom have special needs. There was
overwhelming evidence that respondent-father physically and emotionally abused and tortured
respondent-mother’s six-year-old son, MLA, by binding his wrists and ankles with zip ties, leaving
him diapered in a trailer, and beating him with a stick and belt. This abuse occurred in front of
respondent-father’s own daughters, RRS and MMS. Further, the family’s CPS history included a
substantiated complaint that respondent-father had previously physically abused respondent-
mother’s two oldest sons, MOA and MIA. Additionally, there was compelling evidence that
respondent-mother participated in the severe mistreatment or at the very least failed to protect the
children from respondent-father’s physical and emotional abuse. Given this evidence, the trial
court did not clearly err when it concluded that the children would be at risk of harm in
respondents’ care.

        In addition to the physical and emotional abuse of the children, there was evidence that
respondents could not provide the children with stability, permanence, or a safe home
environment. Over the years, respondent-mother routinely left her children in the care of others
because she was unable to maintain suitable housing, employment, and stability. Then,
respondents jointly allowed three of the children to live in complete and utter squalor in a trailer
that lacked basic necessities, including electricity and running water. Two of the children were
forced to urinate and defecate either outside or in a bucket. The trial court did not clearly err when
it found that respondents could not provide for the children’s most basic needs.




                                                 -3-
       By contrast, two relative caregivers were providing for all of the children’s needs, and the
children were thriving in their care. In particular, MLA, who had been described as thin, gained
weight, mostly likely from his being in a healthier home environment where he was properly fed.
Not only were the children’s physical needs being met, the maternal grandmother was also
ensuring that the three oldest children, MOA, MIA, and MLA, were receiving services that they
needed to address their emotional, educational, and behavioral issues. All three boys were
diagnosed with attention deficit hyperactivity disorder and post-traumatic stress disorder, and
MLA, the most traumatized, was suffering from a mood disorder as well. They were in therapy to
address the trauma they had experienced and to learn coping skills and behavior management.

        There was also evidence that the relative caregivers were facilitating the sibling
relationships. PES, 18 months old at the time of termination, had been placed with his paternal
aunt since birth. Placement with this individual was the only home that PES had ever known.
Moreover, because of the amicable relationship between the two caregivers, the siblings visited
weekly and this was likely to continue into the future. As part of a best-interest determination, it
is permissible for a court to consider sibling relationships. See In re Olive/Metts Minors, 297 Mich
App at 42. Considering respondents’ history of instability, it is apparent that they would not have
the capacity to attend to the children’s physical, emotional, and familial needs should the children
be returned to their care. Moreover, both caregivers had expressed a willingness to adopt the
children or child in their care should respondents’ parental rights be terminated. When balancing
the best-interest factors, a court may consider the advantages of a foster home over the parent’s
home and the possibility of adoption. In re Mota, 334 Mich App at 321. In this case, placement
with relatives who were providing for the children’s needs and willing to adopt the children
weighed in favor of terminating respondents’ parental rights.

       A review of the record confirms that the trial court considered permissible factors and
properly concluded that, on balance, the factors weighed in favor of terminating respondents’
parental rights. Notwithstanding this conclusion, respondents’ challenge the trial court’s findings
on several fronts. We find respondents’ arguments to be without merit.

        Respondent-father argues that the evidence was insufficient to support the trial court’s
conclusion that termination of parental rights was in the children’s best interests because no expert
testimony was presented. Respondent-father does not identify the nature of the expert testimony
that he believes should have been presented. Moreover, he has not cited any authority in support
of his position that expert testimony was required. “A party cannot simply assert an error or
announce a position and then leave it to this Court to discover and rationalize the basis for [his]
claims, or unravel and elaborate for [him his] argument, and then search for authority either to
sustain or reject [his] position.” In re TK, 306 Mich App 698, 712; 859 NW2d 208 (2014)
(quotation marks and citation omitted). In any event, respondent-father’s argument fails because
petitioner was not required to present expert testimony. Whether termination of parental rights is
in a child’s best interests need only be proven by a preponderance of the evidence. In re Moss,
301 Mich App at 90. The trial court should weigh all the evidence available in determining a
child’s best interests. In re Trejo, 462 Mich 341, 353-354; 612 NW2d 407 (2000). A review of
the record confirms that the court considered and properly weighed all of the evidence presented
before concluding that termination of respondents’ parental rights was in the children’s best
interests.



                                                -4-
        Both respondents assert that the trial court did not give appropriate weight to the fact that
all six children were in relative placement. We disagree. “Indeed, a child’s placement with
relatives weighs against termination . . . .” In re Mason, 486 Mich 142, 164; 782 NW2d 747
(2010). But while the fact that a child is living with a relative must be considered, a trial court
may still terminate parental rights in lieu of placement with a relative if it finds that termination is
in the child’s best interests. In re Olive/Metts, 297 Mich App at 43. In this case, the trial court
specifically considered that five of the children were placed with the maternal grandmother and
that the youngest, PES, was living with a paternal aunt. The court concluded, however, that despite
these relative placements, termination of respondents’ parental rights would still be in the
children’s best interests. The court considered the physical and emotional injuries that respondents
had directly and indirectly inflicted on each of the children. It then found that termination of
parental rights would be the only way to insure that respondents had limited or no contact with the
children in the future and no ability to interfere with their upbringing. Accordingly, the trial court
considered relative placement and gave it the appropriate weight under the circumstances.

        Both respondents argue that they demonstrated or, if given the chance, would have
demonstrated their ability to parent their children. Respondent-mother notes that when she
attended parenting time with MOA and MIA, the visits went well and she engaged them in an
appropriate manner. She also relies on the maternal grandmother’s opinion that respondent-mother
might someday be able to properly parent the children. Respondent-father asserts, incredibly, that
there was no evidence that he lacked the skills necessary to parent his children. Both respondents
have chosen to ignore the egregious abuse of MLA, the emotional damage to the children who
witnessed respondents’ actions, the earlier abuse of MOA and MIA, and each parent’s inability to
protect their children from injury. Further, when given the opportunity, neither respondent
participated in parenting time with PES. These actions do not demonstrate that respondents have
the skills necessary to provide a safe and stable home for their children. Indeed, under these
circumstances it is highly doubtful that respondents, even if offered a treatment plan, could ever
be trusted to properly parent a child. Contrary to respondents’ assertions, there was no evidence
from which the court could have concluded that respondents would likely possess the skills
necessary to safely parent their children.

        Respondent-mother argues that the trial court erred by failing to consider the needs of each
child individually. Again, we disagree. When determining the children’s best interests, a trial
court must consider each child separately. In re Olive/Metts, 297 Mich App at 42. A trial court
need not, however, make “individual” and “redundant factual findings” if the children’s interests
do not significantly differ. In re White, 303 Mich App at 715-716. On appeal, respondent-mother
does not explain how the children’s best interests diverged. It would be difficult to do so. While
there was a 10-year age difference between the oldest and the youngest child, their needs were
aligned. They all required safety and stability, and they were all at an age where they would benefit
from a home environment that would ensure that their safety and needs were met. Furthermore,
any differences, such as the fact that three of the children had special educational and mental health
needs, actually weighed in favor of terminating respondent-mother’s parental rights. This is borne
out by a review of the testimony from the maternal grandmother. She testified that respondent-
mother was not capable of caring for her six children. The maternal grandmother was particularly
concerned with respondent-mother’s inability to meet the needs of the three children with
behavioral and emotional issues. Thus, even if the court were to have specifically considered the



                                                  -5-
one feature that separated the three older children from their younger siblings, consideration of
this factor weighed in favor of termination. Accordingly, we find no merit to respondent-mother’s
assertion that the trial court failed to consider the needs of each child separately.

        Respondent-father asserts that he should have been given an opportunity to participate in
services and work toward reunification. In particular, he argues that he should have been granted
parenting time with his daughters, RRS and MMS. Respondent-father ignores that he was denied
parenting time with RRS and MMS because they were directly victimized by his abuse of MLA.
Further contact with respondent-father could have contributed to additional trauma. Moreover,
RRS was a potential witness in the criminal matter. For these reasons, respondent-father was not
permitted to visit with his two daughters. But even if respondent-father had been granted parenting
time, there is no indication that it would have affected the outcome. Significantly, respondent-
father was offered 62 visits with his son, PES, but he did not attend any. Thus, it is unlikely that
had he been granted parenting time with RRS and MMS, he would have taken advantage of the
opportunity in any meaningful way.

        In any event, reasonable efforts toward reunification were not required under the
circumstances in this case. In general, reasonable efforts to reunify the child and family must be
made in all cases except those involving aggravated circumstances. In re Mason, 486 Mich at 152.
Absent aggravating circumstances, the DHHS “has an affirmative duty to make reasonable efforts
to reunify a family before seeking termination of parental rights.” In re Hicks/Brown, 500 Mich
79, 85; 893 NW2d 637 (2017). “Reasonable efforts to reunify the child and family must be made
in all cases,” but not when “[t]here is a judicial determination that the parent has subjected the
child to aggravated circumstances as provided in section 18(1) and (2) of . . . MCL 722.638.”
MCL 712A.19a(2)(a). And MCL 722.638(1)(a) provides that aggravated circumstances exist
when a parent “has abused the child . . . and the abuse included 1 or more of the following”:

               (i) Abandonment of a young child.

               (ii) criminal sexual conduct involving penetration, attempted penetration, or
       assault with intent to penetrate.

               (iii) Battering, torture, or other severe physical abuse.

               (iv) Loss or serious impairment of an organ or limb.

               (v) Life threatening injury.

               (vi) Murder or attempted murder. [Emphasis added.]

In this case, the trial court did not clearly err by finding that respondents’ binding of MLA’s wrists
and ankles with zip ties, beating him with a belt and stick, leaving him in a cold trailer, and
exposing two other children to this egregious abuse, constituted battering and torture.
Accordingly, DHHS was not required to make reasonable efforts toward reunification.

        Lastly, respondent-father asserts that the trial court’s best-interest determination was
flawed because it failed to consider a guardianship as an alternative to termination of his parental
rights and adoption. We disagree.


                                                 -6-
        Typically, the appointment of a guardian is an effort to avoid termination of parental rights.
In re TK, 306 Mich App at 705. “[T]he appointment of a guardian is only appropriate after the
court has made a finding that the child cannot be safely returned to the home, yet initiating
termination of parental rights is clearly not in the child’s best interests.” Id. at 707. But under any
circumstance, a trial court may only appoint a guardian if “it is in the child’s best interests to
appoint a guardian.” Id. (citations omitted). A guardianship may be appropriate when “an
ongoing relationship with [the parent]—rather than termination—is in the children’s best
interests.” In re Mason, 486 Mich at 169. “[W]hile the guardian assumes the legal duties of a
parent . . ., the parent is still under many circumstances permitted to maintain a relationship with
the child.” In re TK, 306 Mich App at 705.

        In this case, there was evidence that over the years, three of the children were voluntarily
placed in guardianships with relatives and fictive kin. The trial court was fully aware of this fact.
Clearly, the court rejected the possibility of a guardianship or indefinite relative placement because
it found more compelling the children’s needs for stability, permanency, and finality. The trial
court also found that any contact with respondents would be detrimental to the children’s well-
being. Accordingly, it concluded that termination of respondents’ parental rights was the best
avenue by which to preclude respondents from having any contact with the children in the future.
Implementing a guardianship with the relative caregivers in lieu of terminating respondents’ rights
was not a viable option in this case.3

       Considering the totality of the record, the trial court did not clearly err by finding that
termination of respondents’ parental rights was the only means by which to ensure that the
children’s needs would be met and that they would achieve stability and finality. Accordingly, the
court did not clearly err by finding that a preponderance of the evidence established that
termination of respondents’ parental rights was in the children’s best interests.

       We affirm.

                                                               /s/ Elizabeth L. Gleicher
                                                               /s/ Jane E. Markey
                                                               /s/ Sima G. Patel




3
  Respondent-father relies on In re Affleck/Kutzleb/Simpson, 505 Mich 858 (2019), to suggest that
the trial court erred by not considering a guardianship. In that case, our Supreme Court denied the
respondent-parent’s application for leave to appeal, but it vacated “that part of the judgment of the
Court of Appeals addressing the trial court’s best-interest determinations,” remanding the case to
the trial court “for reconsideration of whether terminating respondent’s parental rights is in the
best interests of each child.” The Supreme Court faulted the petitioner for not considering a
guardianship for the children “because of a purported departmental policy against recommending
guardianship for children under the age of 10.” Id. The Court concluded that “such a generalized
policy is inappropriate” because it is not supported by any statutory language. Id. There is nothing
in the record in this case to suggest that DHHS or the trial court relied on a generalized policy
against guardianships when rejecting a guardianship option in this case.


                                                 -7-